             Case
              Case2:12-cr-00298-RSL
                   2:12-cr-00298-RSL Document
                                      Document46-1 Filed10/23/20
                                               48 Filed  10/22/20 Page
                                                                   Page11ofof11




 1                                                              The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                    NO. 12-CR-298 RSL
10                            Plaintiff
                                                   ORDER GRANTING UNITED STATES’
11                      v.                         MOTION TO EXTEND TIME TO FILE
                                                   RESPONSE
12    KEVIN SHAWN O’LEARY,
13                           Defendant.
14
15         The Court, having reviewed the Motion of the United States to extend by seven days
16 the time to file a response to the defendant’s pro se motion for a reduction in sentence states
17 that IT IS HEREBY ORDERED that the Motion is GRANTED. The United States may
18 file its Response to Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C.
19 § 3582(c)(1)(A) on or before November 2, 2020, and the motion should be noted for
20 November 6, 2020.
21                                            0.
           DATED this 23rd day of October, 2020.
22
23
24                                                     ROBERT S. LASNIK
25                                                     United States District Court Judge
   Presented by:
26 /s/ Helen J. Brunner
27 HELEN J. BRUNNER
   Assistant United States Attorney
28
     ORDER GRANTING UNITED STATES’ MOTION TO                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     EXTEND TIME TO FILE A RESPONSE /
                                                                           SEATTLE, WASHINGTON 98101
     United States v. O’Leary, 12-CR-298 RSL - 1                                 (206) 553-7970
